WRIT GRANTED AND MADE PEREMPTORY: The trial court was incorrect in denying relators’ Motion to Compel Discovery. LSA-C.C.P. art. 1422 and McHugh v. Chastant, 503 So.2d 791 (La.App. 3rd Cir.1987). The report involved in this suit was compiled in the normal course of the hospital’s operating procedure. Given the content, nature, and purpose of the report, LSA-C.C.P. art. 1424 does not provide an exception as to this report from the general discovery rule since the report was not necessarily prepared for the sole purpose of or in anticipation of litigation as contemplated by art. 1424.
IT IS ORDERED that the trial court’s judgment denying relators’ Motion to Compel Discovery is reversed and the trial court is hereby ordered to grant the relator’s motion to compel.